Exhibit 10.1

 

CAPITAL STOCK PURCHASE AGREEMENT

 

This CAPITAL STOCK PURCHASE AGREEMENT (the “Agreement”), dated December 26,
2004, by and among Glenn Crawford, an individual maintaining a mailing address
at P.O. Box 1016, Vernon, Alabama 35592 (“Crawford”); Joseph Cerone, an
individual at P.O. Box 5428, Kingsport, Tennessee 37663 (“Cerone”); and Joseph
Donavan, an individual residing at 104 Caburn Court, Brandon, Mississippi 39047
(“Donavan”) (collectively, the “Sellers”); Southland Health Services, Inc., a
Delaware corporation maintaining administrative offices at 126 Emergystat Loop,
Vernon, Alabama 35592 (the “Company”); and Bad Toys Holdings, Inc., a Nevada
corporation with a business address of 2344 Woodridge Avenue, Kingsport,
Tennessee 37644 (the “Purchaser”).

 

BACKGROUND INFORMATION

 

A. The Sellers own the number of shares of common stock of the Company set forth
opposite their names in Schedule A (the “Shares”). This Agreement sets forth the
terms and conditions upon which the Purchaser is acquiring from the Sellers and
the Sellers are selling and delivering to the Purchaser, free and clear of all
liabilities, obligations, claims, liens and encumbrances, the Shares,
representing an aggregate of One Thousand (1,000) issued and outstanding shares
of the common capital stock, $0.01 par value per share, of the Company.

 

B. The Sellers and the Company are in the process of completing the following
transactions (the “Roll-up Transactions”) on or before the date of closing: (1)
the Company is acquiring all of the issued and outstanding ownership interests
of Southland Health Services, LLC, a Mississippi limited liability company
(“Southland LLC”); (2) Southland LLC is acquiring substantially all of the
assets of Quality Care Ambulance Services, Inc., a Tennessee corporation
(“Quality Care”), (3) the Company is acquiring (i) ninety percent (90%) of the
issued and outstanding capital stock of Emergystat, Inc., a Mississippi
corporation (“Emergystat”), and (ii) ninety percent (90%) of the issued and
outstanding capital stock of Emergystat of Sulligent, Inc., an Alabama
corporation (“Emergystat of Sulligent”).

 

C. The representations set forth below by the Sellers assume completion of the
Roll-up Transactions on or before the date of Closing (as defined below).

 

D. Tom McGregor, as trustee of the bankruptcy estate of George Hutchinson
(“McGregor”), owns the remaining ten percent (10%) of the issued and outstanding
capital stock of Emergystat and Emergystat of Sulligent (the “McGregor
Emergystat Stock”). If McGregor transfers the McGregor Emergystat Stock to the
Company in connection with the Roll-up Transactions, then the Company intends on
issuing 86.95 shares (the “McGregor Southland Stock”) to McGregor,
representative of an eight percent (8%) ownership interest in the Company (the
“McGregor Emergystat Transaction”). If, upon completion of the McGregor
Emegrystat Transaction, McGregor (or McGregor’s transferee) elects to transfer
to the Purchaser the McGregor Southland Stock, then, subject to the terms and
conditions set forth herein, the Purchase Price will be increased as set forth
in Section 1.3 below. If the Purchaser acquires the McGregor Southland Stock on
the Closing Date (as defined below), then all references to the “Shares” shall
include the McGregor Southland Stock.



--------------------------------------------------------------------------------

In consideration of the mutual agreements contained herein, the parties agree as
follows:

 

OPERATIVE PROVISIONS

 

ARTICLE 1

 

PURCHASE AND SALE OF SHARES

 

1.1 Shares to be Sold: Subject to the terms and conditions of this Agreement, at
the Closing referred to in Section 1.4 hereof, the Sellers shall sell and
deliver to the Purchaser good, valid and marketable title to the Shares, free
and clear of all liabilities, obligations, claims, liens and encumbrances, by
delivering to the Purchaser one or more stock certificates representing the
Shares, duly endorsed in blank or accompanied by one or more stock powers duly
endorsed in blank, in form for transfer satisfactory to counsel for the
Purchaser.

 

1.2 Purchase Price of the Shares: The gross purchase price to be paid by the
Purchaser to the Sellers for the Shares shall be $8,868,000 (the “Purchase
Price”).

 

1.3 Payment of Purchase Price: Subject to the terms and conditions of this
Agreement, in reliance on the representations, warranties and agreements of the
Sellers contained herein, and in consideration of the sale and delivery of the
Shares, the Purchaser shall pay the Purchase Price to the Sellers, in the
following manner:

 

(a) Purchaser will deliver the sum of One Million Three Hundred and Eighty
Thousand and No/Dollars ($1,380,000) to the Sellers, in the aggregate, in the
form of a cashier’s check (or otherwise immediately available funds) within
thirty (30) days after the Closing.

 

(b) Purchaser will deliver three interest bearing promissory notes, with an
aggregate original principal amount of Three Million Eight Hundred Eight
Thousand and No/Dollars ($3,808,000), each in the form attached hereto as
Exhibit A, within thirty (30) days of Closing (individually, a “Note, or
collectively, the “Notes”).

 

(c) Purchaser will issue Two Million Seven Hundred Sixty Thousand (2,760,000)
shares of its restricted common stock to the Sellers, in the aggregate (the “Bad
Toys Shares”). Purchaser hereby guarantees the Sellers will be able to sell the
Bad Toys Shares received pursuant to this Section 1.3(c), for no less than $1.00
per share in a Qualified Sale (as defined herein). A “Qualified Sale” means a
sale of the Bad Toys Shares meeting each of the following requirements: (i) the
shares must be sold pursuant to Rule 144 of the Securities Act of 1933 or an
effective registration statement, (ii) the shares must be sold by a licensed
broker or dealer, and (iii) the shares must be sold in an arms length
transaction to a person or entity that is not an affiliate of the Seller and not
an affiliate of the then current owner of the shares. Notwithstanding the
foregoing, if at anytime after the date one (1) year from the date of issuance
of the Bad Toys Shares, but before the Seller has sold the Bad Toys Shares, the
Closing Bid Price (as defined herein) for common stock of the Purchaser exceeds
$1.00 for sixty (60) consecutive days, then the Purchaser’s guarantee under this
paragraph shall be deemed to have been satisfied. “Closing Bid Price” means the
price of the Common Stock of the Purchaser as listed on a

 

- 2 -



--------------------------------------------------------------------------------

Principal Market (as defined herein). As used herein, “Principal Market” shall
mean The National Association of Securities Dealers Inc.’s Over-The-Counter
Bulletin Board, Nasdaq SmallCap Market, or American Stock Exchange. If the
Common Stock is not traded on a Principal Market, the Closing Bid Price shall
mean, the reported Closing Bid Price for the Common Stock, as furnished by the
National Association of Securities Dealers, Inc., for the applicable periods.

 

(d) Purchaser will issue to the Sellers warrants (the “Warrants”) to acquire Two
Million Three Hundred Thousand (2,300,000) shares, in the aggregate, of common
stock of the Purchaser (the “Warrant Shares”). Each Warrant will (i) have an
exercise price of $0.50 cents per share, (ii) a price guarantee that the Seller
will receive no less $1.50 per share as to forty (40%) percent of the Warrant
Shares pursuant to a Qualified Sale, and (iii) otherwise be in the form mutually
agreed to by the parties prior to the Closing.

 

Notwithstanding the foregoing, in the event McGregor (or McGregor’s transferee)
completes the McGregor Emergystat Transaction and sells the McGregor Southland
Stock to the Purchaser, the Purchase Price shall be increased as follows: (w)
the aggregate cash payment referenced in subparagraph (a) above shall be
increased from $1,380,000 to $1,500,000, (x) the aggregate principal on the
Notes shall be increased from $3,808,000 to $4,140,000, (y) the aggregate number
of Bad Toys Shares shall be increased from 2,760,000 to 3,000,000, and (z) the
aggregate number of Warrants issued shall be increased from 2,300,000 to
2,500,000; provided, however, McGregor (or the bankruptcy estate or McGregor’s
transferee, as applicable) shall become a party to this Agreement, all
references to the “Sellers” shall include McGregor (or the bankruptcy estate or
McGregor’s transferee, as applicable), and McGregor (or the bankruptcy estate or
McGregor’s transferee, as applicable) shall otherwise meet the representations
in Section 3.23 and 3.24 below.

 

No less than five (5) days prior to the date of Closing, the Sellers shall
provide joint written instructions to the Purchaser as to how each portion of
the Purchase Price (the cash, Notes, Bad Toys Stock, and Warrants) shall be
divided among the Sellers.

 

1.4 Closing: The closing of the sale and purchase of the Shares shall take place
at the offices of the Purchaser at 2 p.m., Eastern Standard Time, January 31,
2005, or at such sooner time and location as may be agreed to by the parties
(the “Closing”). At the Closing, the Sellers shall deliver to the Purchaser one
or more certificates for the Shares, in negotiable form, with all requisite
stock transfer stamps or the funds therefore attached, together with a copy of
the Company’s Articles of Incorporation, certified by the Delaware Department of
State, and the Company’s by-laws, certified by its secretary; and shall make
available for review by the Purchaser and its representatives the Company’s
minute book, stock transfer book or ledger, and any other Company records as the
Purchaser may reasonably request. Following such delivery and review, the
Purchaser shall deliver to the Sellers that portion of the Purchase Price then
due; and the parties shall thereupon cause the Company’s secretary to cancel
each certificate delivered to the Purchaser and to issue in the name of the
Purchaser one or more substitute certificates evidencing its ownership of the
Shares and register such issuance and ownership in its stock transfer records.
Each party shall be responsible for all other fees and costs incurred by him/it
or on his/its behalf in connection with the negotiation of this Agreement and
the Closing.

 

- 3 -



--------------------------------------------------------------------------------

Upon completion of the Closing, the effective date of the transfer of the Shares
shall be 8:00 a.m., December 1, 2004 (the “Effective Date”). Between the
Effective Date and the Closing Date, the Sellers and the Company hereby agree to
operate the Company in the ordinary and usual course and only in that manner.

 

If at the Closing the Sellers shall fail to tender the Shares, or if any of the
conditions specified hereunder shall not have been fulfilled, the Purchaser
shall, at its option, be relieved of its obligations under this Agreement
without thereby waiving any rights it may have by reason of such failure or
non-fulfillment. Conversely, if the Purchaser fails to close the transactions
herein contemplated for any reason other than a default or breach occasioned by
the Sellers under the terms hereof, the Sellers shall, at their option, be
relieved of their obligations under this Agreement without thereby waiving any
rights it may have by reason of such failure or non-fulfillment.

 

ARTICLE 2

 

RELATED TRANSACTIONS AND ADDITIONAL AGREEMENTS

 

2.1 Board of Directors of the Purchaser: The Board of Directors of the Purchaser
(the “Board”) currently consists of three (3) members. Purchaser will cause its
Board of Directors to be expanded to five (5) seats. Due to the expansion, there
will be two (2) vacancies on the Board. Mr. Glenn Crawford shall fill one
vacancy, and Mr. Crawford’s approved nominee (as defined herein) shall fill the
other vacancy, and each shall serve on the Board of Directors for the 2005 term.
Mr. Glenn Crawford’s nominee must be approved by each member of the Board,
provided approval may be withheld in each member’s sole discretion.

 

ARTICLE 3

 

REPRESENTATIONS AND WARRANTIES OF SELLERS

 

The Sellers, jointly and severally, represent, warrant and agree as follows:

 

3.1 Organization and Standing of Southland Health Services, Inc.: The Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware and has all requisite corporate power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted. The Sellers have furnished to the
Purchaser complete and correct copies of its Articles of Incorporation and
By-Laws as presently in effect.

 

3.2 Capitalization: The authorized capital stock of the Company consists of One
Thousand (1,000) shares of common stock, $.01 par value. On the date hereof,
1,000 shares are issued and outstanding, all of which are registered in the name
of the Sellers and are free and clear of any liabilities, obligations, claims,
liens or encumbrances. The Company holds no shares of its capital stock in its
treasury and all outstanding shares of capital stock have been duly authorized
and validly issued and are fully paid and non-assessable. On the date hereof,
there are no outstanding rights, options, warrants, conversion privileges or
agreements of any kind for the purchase or acquisition from, or the sale or
issuance by, the Company of any shares of its capital stock and no authorization
therefor has been given.

 

- 4 -



--------------------------------------------------------------------------------

3.3 Authorization: When executed and delivered by the Sellers, this Agreement
will constitute the valid and binding obligations of the Sellers, enforceable in
accordance with its respective terms.

 

3.4 Subsidiaries: Except as set forth in Schedule 3.4 attached hereto (the
“Subsidiaries”), the Company does not control (as such term is defined in
§368(c) of the Internal Revenue Code of l954, as amended), directly or
indirectly, any other corporation, association or other business entity, nor
does it have any direct or indirect interest therein. Neither the Sellers nor
any affiliate of the Sellers has any direct or indirect interest in any other
business entity which is involved or competes with or conducts any business
similar to any business conducted by the Company or any Subsidiary. The Sellers
have no interest, direct or indirect, in any property used by, or relating to
the business of, the Company or any Subsidiary, except through the ownership of
the Company’s capital stock. Each Subsidiary is a corporation duly organized,
validly existing and in good standing under the laws of the State designated on
Schedule 3.4, and each Subsidiary has all requisite corporate power and
authority to own and operate its properties and to carry on its business as now
conducted and as proposed to be conducted. The Sellers have furnished to the
Purchaser complete and correct copies of each Subsidiaries Articles of
Incorporation and By-Laws as presently in effect. The authorized and issued
capital stock of each Subsidiary is set forth on Schedule 3.4. On the date
hereof, Schedule 3.4 accurately states all shares of each Subsidiary issued and
outstanding, all of which are registered in the name of the Company and are free
and clear of any liabilities, obligations, claims, liens or encumbrances;
provided, however, McGregor owns ten percent (10%) of the issued and outstanding
capital stock of Emergystat and Emergystat of Sulligent. The Subsidiaries holds
no shares of its capital stock in its treasury and all outstanding shares of
capital stock have been duly authorized and validly issued and are fully paid
and non-assessable. On the date hereof, there are no outstanding rights,
options, warrants, conversion privileges or agreements of any kind for the
purchase or acquisition from, or the sale or issuance by, any of the
Subsidiaries of any shares of its capital stock and no authorization therefor
has been given.

 

3.5 Consent: No consent, approval or authorization of or registration,
qualification, designation, declaration or filing with any governmental
authority or private person or entity on the part of the Sellers, the Company,
or any Subsidiary is required in connection with the execution and delivery of
this Agreement or the consummation of any other transaction contemplated hereby,
except as shall have been duly taken or effected prior to the Closing.

 

3.6 Title to Shares: The Sellers have good and marketable title to the Shares,
free and clear of all liens, claims, encumbrances and restrictions, legal or
equitable, of every kind, except for certain restrictions on transfer imposed by
federal and state securities laws. The Sellers have full and unrestricted legal
right, power and authority to sell, assign and transfer their shares (including
shares acquired pursuant to the options) to Purchaser without obtaining the
consent or approval of any other person or governmental authority, and the
delivery of such shares to Purchaser pursuant to this Agreement will transfer
valid title thereto, free and clear of all liens, encumbrances, claims and
restrictions of every kind, except for certain restrictions on transferability
imposed by federal and state securities laws. The execution of this Agreement

 

- 5 -



--------------------------------------------------------------------------------

and the consummation of the transactions contemplated hereby will not constitute
a default under any provision of any agreement or law by which any of the
Sellers, the Company, or any Subsidiary is bound.

 

3.7 Financial Statements: The Sellers have furnished the Purchaser with (a)
Emergystat, Inc.’s audited financial statements consisting of balance sheets as
of December 31, 2003 and related statements of income or loss for its fiscal
years then ended, (b) unaudited financial statements, prepared on a consolidated
basis, for the Company, Quality Care, Inc., Emergystat, Inc., Emergystat of
Sulligent, Inc., and each of their respective subsidiaries, consisting of
balance sheets as of September 30, 2004 and related statements of income or loss
for its nine month period then ended, and (c) other financial statements
delivered to the Purchaer (collectively, the “Financial Statements”). No later
than five (5) days prior to the Closing, the Sellers shall deliver interim
consolidated unaudited financial statements, prepared on a monthly or quarterly
basis, as applicable, relating to periods after September 30, 2004 (the
“Additional Financial Statements”), for the Company, Quality Care, Inc.,
Emergystat, Inc., Emergystat of Sulligent, Inc., and each of their respective
subsidiaries. All Financial Statements and Additional Financial Statements
reflect all known liabilities, include all contingent liabilities as of the
respective dates thereof, are correct and fairly present the financial position
of the Company and the Subsidiaries (on a consolidated basis) as of the dates
indicated and the result of operations for the periods indicated, and have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved.

 

3.8 Undisclosed Liabilities: Except as and to the extent reflected or reserved
against in the Company’s Financial Statements, or otherwise fully disclosed in
Schedule 3.8 attached hereto, and except for liabilities occurring in the
ordinary course of business and in compliance with this Agreement subsequent to
September 30, 2004, the Company (or any Subsidiary) has no liabilities or
obligations of any nature, exceeding Ten Thousand Dollars ($10,000) in the
aggregate, whether absolute, accrued, unaccrued, contingent or otherwise and
whether due or to become due, including, without limitation, any liabilities for
federal or state taxes in respect of or measured by the income of the Company or
any Subsidiary. The Sellers do not know or have any reasonable grounds to know
of any basis for the assertion against the Company or any Subsidiary of any
liability, obligation or claim not fully reflected or reserved against in the
Company’s Financial Statements or fully disclosed in Schedule 3.8.

 

3.9 Changes: Since September 30, 2004, except as disclosed in Schedule 3.9
attached hereto:

 

(a) there have been no changes in the assets, liabilities, financial condition,
business, operations, affairs or prospects of the Company or any Subsidiary,
except changes occurring in the ordinary course of business which have not been,
either in any case or in the aggregate, materially adverse;

 

(b) neither the business, operations, affairs or prospects of the Company or a
Subsidiary, nor any of its properties or assets, has been materially adversely
affected by any occurrence or development, whether or not insured against;

 

- 6 -



--------------------------------------------------------------------------------

(c) there have been no declarations or payments of any dividends or other
distributions in respect of, or any direct or indirect retirement, redemption,
purchase or other acquisition of, any shares of capital stock of the Company;
and

 

(d) neither the Company nor any Subsidiary has obligated itself in any way with
respect to the payment of employee bonuses or increased compensation or the
providing of any other compensatory arrangement, whether current or deferred,
and whether payable in cash or other consideration; nor obligated itself to make
further additions to its business properties or further purchases of additional
equipment, except in the ordinary course of business or under existing
contractual commitments the terms of which have been disclosed to the Purchaser
in a schedule appended hereto; nor made any loans or other advances, not in
exchange for consideration having an equivalent value, to any of its officers,
directors or shareholders; nor incurred or cancelled any indebtedness,
encumbered any of its properties or assets, or engaged in any material
transaction not in the ordinary course of its business.

 

3.10 Litigation: Except as disclosed in Schedule 3.10 attached hereto, there is
no action, proceeding or investigation pending or threatened at the present
time, or, to the knowledge of the Sellers, any potential action, proceeding or
investigation which, either in any case or in the aggregate, might result in any
material adverse change in the assets, business, operations or prospects of the
Company or a Subsidiary, or in any material impairment of the right or ability
of the Company or a Subsidiary to carry on its business substantially as now
conducted or as proposed to be conducted, or in any material liability on the
part of the Company or a Subsidiary, or which questions the validity of this
Agreement or of any action taken or to be taken in connection with the
transactions contemplated hereby; and no such action, proceeding or
investigation has been pending during the two (2) year period preceding the date
of this Agreement.

 

3.11 Compliance with Other Instruments: To the best of the Sellers’ knowledge,
neither the Company nor any Subsidiary is in violation of any term of its
articles of incorporation or by-laws, or of any agreement, instrument, judgment,
decree, order, statute, rule or governmental regulation applicable to it, and
the execution, delivery and performance of this Agreement will not result in any
such violation or be in conflict with or constitute a default under any such
term. To the best of the Sellers’ knowledge, there is no such term which
materially adversely affects or will materially adversely affect the business,
operations, affairs, prospects or condition of the Company, a Subsidiary or
their properties or assets.

 

3.12 Material Contracts: Schedule 3.12 attached hereto correctly sets forth a
brief identification of all material contracts or agreements to which the
Company or a Subsidiary is a party, including (a) all agreements which obligate
the Company or a Subsidiary to perform, provide or purchase goods or services
during a period in excess of six (6) months or which have an individual value of
more than Five Thousand Dollars ($5,000.00); (b) all contracts for the future
purchase of fixed assets; (c) all contracts for the employment of any officer,
individual employee or other person on a full-time or consulting basis; (d) all
bonus, pension, profit sharing, retirement, stock purchase, stock option or
similar plans, contracts or understandings, in effect with respect to its
employees, the employees of others or independent contractors; (e) all
agreements or indentures relating to the borrowing of money or to the
mortgaging, pledging or

 

- 7 -



--------------------------------------------------------------------------------

otherwise placing a lien on any assets of the Company or a Subsidiary; (f) all
guarantees of any obligation for borrowed money or otherwise, other than
endorsements made for collection or deposit in the ordinary course of business;
(g) all agreements or commitments concerning the issuance of capital stock or
other securities by the Company or a Subsidiary; and (h) all other contracts not
made in the ordinary course of business; and the Sellers have furnished the
Purchaser with complete and correct copies of all such contracts. All material
contracts are in good standing and are valid and effective in accordance with
their respective terms and there exists no known default or other occurrence or
condition which would result in a default or termination thereof.

 

3.13 Insurance: A listing of all policies of insurance presently in force and
maintained by the Company or a Subsidiary, including the name of each insuror,
the type of liability insured against, the periodic premium cost, date of last
payment, expiration date and monetary amount of coverage provided is separately
set forth in Schedule 3.13 attached hereto. The Sellers have no knowledge which
would indicate that the assets or operations of the Company or the Subsidiaries
are not adequately insured. The Company has never been refused any insurance for
which it has applied, nor has its coverage been limited.

 

3.14 Title to Properties, Accounts Receivable: The Company and each Subsidiary
owns outright its properties and assets (including all assets reflected in the
Financial Statements or used by the Company or a Subsidiary in the operation of
their business), subject to no liens, mortgages, security interests, pledges,
encumbrances or charges of any kind except as disclosed in Schedule 3.14
attached hereto and liens for current taxes and assessments not yet due. All
leases pursuant to which the Company or a Subsidiary leases real or personal
property are in good standing and are valid and effective in accordance with
their respective terms and there exists no known default or other occurrence or
condition which would result in a default or termination thereof, and a list of
all material leases (involving future payments during a term certain of more
than One Thousand Dollars ($l,000)) is set forth in a Schedule 3.14(a) attached
hereto. All accounts receivable shown in on the Financial Statements, or the
Additional Financial Statements, as applicable, are current and collectible, net
of any reserve reflected in the Financial Statements, or Additional Financial
Statements, as applicable, are not contingent upon the performance by the holder
of any material obligations or contracts, and are subject to no known material
counterclaims or setoffs.

 

3.15 Taxes: Except as set forth in Schedule 3.15 attached hereto, the Company
and each Subsidiary has filed all federal, state and other tax returns which are
required to be filed and has paid all taxes which have become due and payable.
Any provision for taxes made on the Financial Statements will be sufficient for
the payment of accrued and unpaid taxes with respect to the period then ended
and all prior periods. No federal or state income tax return filed by the
Company or a Subsidiary has been audited for any period, or if audited has
resulted in a determination by the taxing authority that a material tax
deficiency existed. Neither the Company nor any Subsidiary has waived any
statute of limitation applicable to any tax return heretofore filed, nor agreed
to an extension of time with respect to any tax assessment.

 

3.16 Employees: The list attached hereto as Schedule 3.16 constitutes a correct
identification of all individuals in the employ of the Company or a Subsidiary
as of the date of this Agreement, their current periodic compensation, and any
extraordinary compensation due

 

- 8 -



--------------------------------------------------------------------------------

them for work performed prior to such date. The Company and each Subsidiary is
in compliance with all Federal, state and local laws respecting employment and
employment practices, terms and conditions of employment and wages and hours,
and is not engaged in any unfair labor practice.

 

3.17 Conformity with Governmental Regulations: All operations of the Company and
each Subsidiary conform to the requirements of all applicable laws, rules,
orders, ordinances, decrees and regulations of all governmental regulatory
agencies, whether national, state or local, having jurisdiction thereover, and
no material claim alleging nonconformity or noncompliance with respect to such
matters has been made or threatened against the Company or any Subsidiary, or,
within the knowledge of the Sellers, may in the foreseeable future be made by
any such agency.

 

3.18 Patents and Trademarks: Except as disclosed in Schedule 3.18 attached
hereto, neither the Company nor any Subsidiary owns patents, trademarks, service
marks, trade names, copyrights or applications for any of the foregoing. Any
items described in Schedule 3.18 and the use thereof by the Company or a
Subsidiary do not infringe on any patents, trade names, trademarks, copyrights,
or any other rights of any person. No products manufactured or sold by the
Company or a Subsidiary, nor any patents, formulae, processes, knowhow, trade
secrets, trademarks, trade names, assumed names, copyrights or designations used
in its business, infringe on any patents, trademarks, trade names, copyrights or
any other rights, of any person.

 

3.19 Assets Necessary to Business: The Company and each Subsidiary presently
owns all property and assets, real, personal and mixed, tangible and intangible,
and all leases, licenses and other agreements, necessary to permit it, upon the
consummation of the transactions contemplated hereby, to carry on its business
as presently conducted.

 

3.20 Employee Benefit Plans: All employee benefit plans of the Company (the
“Plans”) or any Subsidiary comply in all material respects with all applicable
laws, and regulations. The Plans have no material accumulated unfunded
deficiency within the meaning of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”). The Plans are not liable to the Pension Benefit
Guaranty Corporation for insurance premiums or employee benefits, or for any
interest thereon. All reports, notices, statements and returns required by ERISA
have been timely filed with or furnished to the person or entity entitled to
same and all insurance required by that law is in force and effect. The Plans
have not been operated in a manner which would result in liability to the
Company or a Subsidiary. As of the date hereof, the Plans have satisfied all
requirements imposed upon them by the Internal Revenue Code, ERISA, the Welfare
and Pension Plans Disclosure Act and all predecessors and successors thereto.
Neither the Company nor any Subsidiary has a liability for benefits payable
under the Plans to the Company’s employees and will not become liable for any
additional contributions to, under or in connection with the Plans as they
relate to former employees.

 

3.21 Bank Accounts: Schedule 3.21 attached hereto contains a complete and
correct list of the name of each bank in which the Company or a Subsidiary
maintains a cash account or safe deposit box, together with the identifying
number of each such account or box and the name of each person authorized to
draw thereon or have access thereto; and separately the name of each person, if
any, holding a power of attorney issued by the Company or a Subsidiary and a
summary statement of the terms thereof.

 

- 9 -



--------------------------------------------------------------------------------

3.22 Disclosure: To the best of the Sellers’ knowledge and belief, neither this
Agreement, the Financial Statements or Additional Financial Statements referred
to in Section 3.7, nor any other document, certificate or statement furnished to
the Purchaser by or on behalf of the Company or a Subsidiary in connection with
the transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading; and there is no fact which
materially adversely affects, or in the future may (so far as the Sellers can
now reasonably foresee) materially adversely affect the assets, business,
operations or prospects of the Company or a Subsidiary which has not been set
forth herein or in a schedule or statement furnished to the Purchaser.

 

3.23 Investment Representation: The Sellers’ are acquiring the shares of the
Purchaser’s common stock, or warrants to acquire common stock, for the Sellers’
own account, for investment and not with a view to, or for resale in connection
with, a distribution or public offering thereof within the meaning of the
Federal Securities Act or applicable state securities laws. The Sellers
understand that none of the shares of the Purchaser’s restricted common stock or
warrants delivered pursuant to Section 1.3 of the Agreement have been registered
under the Securities Act of 1933, as amended (the “Securities Act”), or
qualified under any state securities laws. In addition to the foregoing, the
Sellers understand that the resale of the shares of the Purchaser’s restricted
common stock, including common stock received upon exercise of the warrants, may
be restricted indefinitely unless a subsequent disposition thereof is registered
under the Securities Act and registered under any state securities law or is
exempt from such registration.

 

3.24 Accredited Investor Status: Each Seller is an “Accredited Investor” as that
term is defined in Rule 501 of Regulation D promulgated under the Securities
Act. Such Seller is able to bear the economic risk of the purchase of the shares
of the Purchaser’s restricted common stock, including a complete loss of such
Seller’s investment in the shares of the Purchaser’s restricted common stock
(including the Warrants and Warrant Shares).

 

3.25 Legend: Certificates representing the shares of the Purchaser’s restricted
common stock issued pursuant to Section 1.3, the Warrants, and the Warrant
Shares shall be endorsed with the following legends, and any other legends
required by applicable securities laws:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE “RESTRICTED
SECURITIES” AS DEFINED IN RULE 144 PROMULGATED UNDER THE ACT. THE SECURITIES MAY
NOT BE SOLD OR OFFERED FOR SALE OR OTHERWISE DISTRIBUTED EXCEPT (I) IN
CONJUNCTION WITH AN EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE
ACT, OR (II) IN COMPLIANCE WITH RULE 144 OR (III) OTHERWISE PURSUANT TO AN
EXEMPTION FROM THE REGISTRATION REQUIREMENTS UNDER THE ACT.

 

- 10 -



--------------------------------------------------------------------------------

The Purchaser reserves the right to include any other legends required by
applicable securities laws.

 

The Purchaser may instruct its transfer agent not to register the transfer of
the Securities, unless the conditions specified in the foregoing legends are
satisfied.

 

3.26 Roll-up Transactions. The Sellers and the Company hereby represent that the
only condition to completion of the Roll-Up Transactions is payment of: (x) that
certain liability owed to GE Health Care, Inc. in the amount of approximately
$2,300,000; and (y) that certain liability owed to Pacific Capital in the amount
of $603,000. If the Purchaser arranges for the payment on the Closing Date of
those obligations referred to in the immediately preceding sentence, the Sellers
and the Company hereby agree to close, and cause the closing of, the Roll-up
Transactions the Closing Date. Each of the Sellers and the Company hereby
represent and agree that the only consideration to be paid to the sellers in
connection with the Roll-up Transactions is the issuance of capital stock of the
Company. Each of the Sellers and the Company hereby represent and agree that, as
of the date of completion of the Roll-up Transactions, the condition of the
Company, Emergystat, Emergystat of Sulligent, their respective subsidiaries, and
the successor entities that acquired the assets of Quality Care and Southland
LLC, prepared on a consolidated basis, will not be materially different from the
condition reflected in the September 30, 2004 financial statements referred to
in Section 3.7 above.

 

ARTICLE 4

 

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PURCHASER

 

The Purchaser represents and warrants to, and covenants with, the Sellers as
follows:

 

4.1 Authorization: When executed and delivered by the Purchaser, this Agreement
will constitute the valid and binding obligation of the Purchaser, enforceable
in accordance with its terms.

 

4.2 No Contractual Violation: Neither the execution, delivery nor performance of
this Agreement by the Purchaser, including the consummation by the Purchaser of
the transactions contemplated hereby, will constitute a violation of or a
default under, or conflict with, any term or provision of the any contract,
commitment, indenture or other agreement, or of any other private restriction of
any kind, to which the Purchaser is a party or by which it is otherwise bound.

 

4.3 Litigation: Except as set forth in Schedule 4.3 attached hereto, there is no
action, proceeding or investigation pending or threatened at the present time,
or, to the knowledge of the Purchaser, any potential action, proceeding or
investigation which, either in any case or in the aggregate, might result in any
material adverse change in the assets, affairs or prospects of the Purchaser, or
in any material impairment of the right or ability of the Purchaser to carry on
its business affairs substantially as now conducted or as proposed to be
conducted, or in any material liability on the part of the Purchaser, or which
questions the validity of this Agreement

 

- 11 -



--------------------------------------------------------------------------------

or of any action taken or to be taken in connection with the transactions
contemplated hereby; and no such action, proceeding or investigation has been
pending during the two (2) year period preceding the date of this Agreement.

 

4.4 Consent: No consent, approval, or authorization of or registration,
qualification, designation, declaration or filing with any governmental
authority or private person or entity on the part of the Purchaser is required
in connection with the execution and delivery of this Agreement or the
consummation of any other transaction contemplated hereby.

 

4.5 Disclosure: Neither this Agreement nor any other document, certificate or
statement furnished to the Sellers by the Purchaser in connection with the
transactions contemplated hereby contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading. There is no fact which materially
adversely affects, or in the future may (so far as the Purchaser can now
reasonably foresee) materially adversely affect the assets, affairs or prospects
of the Purchaser which has not been set forth herein or in other documentation
furnished to the Sellers.

 

4.6 Confidentiality: Until the Closing, and thereafter if there is no Closing,
the Purchaser and its representatives will keep confidential any information
which they obtain from the Company concerning its properties, assets, and
prospects. If the Closing of the transactions contemplated by this Agreement is
not consummated on or before January 31, 2005, then, unless the date of such
Closing is extended, the Purchaser shall return to the Company all written
matter obtained from the Company in connection with the negotiation or
consummation of this Agreement.

 

ARTICLE 5

 

ADDITIONAL AGREEMENTS AND COVENANTS

 

The parties further agree and covenant as follows:

 

5.1 Investigation of Southland Health Services, Inc.: Prior to the Closing, the
Purchaser may, individually or through its authorized representatives, make such
investigation of the properties and operations of the Company and Subsidiaries
and of its financial condition as it deems appropriate, and in connection
therewith shall have full access, from and after the date hereof, to the
properties, books and records of the Company and Subsidiaries during normal
business hours. The Sellers covenant that they will cause the officers of the
Company to furnish to the Purchaser and its representatives such financial and
operating data and other information as to its business and properties as they
may from time to time reasonably request; and acknowledges that the Purchaser’s
investigations shall be independent of and in addition to the representations
and warranties of the Sellers hereinabove set forth and that the Purchaser shall
continue to have the absolute right to rely upon the accuracy and completeness
of those representations and warranties as of the date of execution of this
Agreement, at the Closing of the transactions herein contemplated, and
thereafter.

 

5.2 Delivery of Additional Instruments on Request: Each party agrees to execute
and deliver or cause to be executed and delivered at the Closing, and at such
other times and places as shall be reasonably agreed to, such additional
instruments as the other party may reasonably request for the purpose of fully
effecting the transactions herein contemplated.

 

- 12 -



--------------------------------------------------------------------------------

5.3 Preservation of Organization: The Sellers shall use their best efforts to
preserve the business organization of the Company (including Subsidiaries)
intact and to persuade all employees of the Company or Subsidiaries to remain in
its employment after the Closing; provided that nothing herein contained shall
be deemed to constitute an obligation of the Sellers, Purchaser or the Company
to continue the employment of any such employee. The Sellers shall also use
their best efforts to retain, preserve and maintain the business relations of
the Company or the Subsidiaries with its suppliers, customers and others having
business relationships with it.

 

5.4 Agreements as to Conditions: Each party agrees to use his/its best efforts
to satisfy each and every of the conditions set forth in Sections 6 and 7,
respectively, of this Agreement.

 

5.5 Restrictions on Operation: Pending the closing of the transactions
contemplated by this Agreement, the Sellers covenants that they will cause the
Company and the Subsidiaries to conduct their business only in the ordinary
course; make no change in its certificate of incorporation or by-laws; neither
declare nor pay any dividend nor make any other distribution or payment in
respect of its issued and outstanding shares of capital stock, nor redeem,
purchase or otherwise acquire any of such shares; make no loan to any officer,
director or shareholder of the Company or Subsidiary; refrain from increasing
any compensation payable to any employee, agent or representative of the Company
or a Subsidiary; and enter into no contract or commitment extending beyond the
Closing except as normally required in connection with the ordinary conduct of
its business affairs.

 

5.6 IRS Liability. Within forty-five days after the Closing, the Purchaser shall
cause the Company to satisfy that certain liability owed to the United States
Internal Revenue Service in the amount $1,800,000.

 

ARTICLE 6

 

CONDITIONS TO CLOSING BY THE PURCHASER

 

The obligation of the Purchaser to consummate the transactions herein
contemplated is subject to the satisfaction on or prior to the Closing of each
of the following conditions, and if the Purchaser shall not consummate such
transactions by reason of the failure of any of such conditions to be met as
herein provided, the Purchaser shall have no liability to the Sellers:

 

6.1 Corporate Action, Good Standing and Certificates: The Purchaser shall have
received: (i) a copy of the Articles of Incorporation and By-Laws of the
Company, such Articles to be certified by the Delaware Department of State and
the By-Laws by the Secretary of the Company; and (ii) certificates from the
appropriate officials in Alabama, Delaware and Tennessee (and any other state
reasonably requested by the Purchaser) as to the tax status and good standing of
the Company.

 

6.2 Finance. Purchaser shall have obtained financing on terms and conditions
satisfactory to it for all of the financing it needs in order to consummate the
transactions contemplated hereby, including payment of the Purchase Price and
payment of the liabilities set forth in Section 5.6 above and Section 7.3 below.

 

- 13 -



--------------------------------------------------------------------------------

6.3 Truthfulness of Representations and Warranties: Each of the representations
and warranties of the Sellers contained in the Agreement shall be true and
correct as of the Closing with the same effect as though such representations
and warranties had been made on and as of such date. At the Closing, the Sellers
shall deliver a certificate certifying the accuracy of the same. Each such
representation and warranty shall survive the consummation of the transactions
contemplated by this Agreement and shall remain in full force and effect
thereafter.

 

6.4 Performance: Each of the agreements of the Sellers to be performed or
complied with at or before the Closing pursuant to the terms hereof shall have
been duly performed or complied with.

 

6.5 Consents: All consents or notices related to the consummation of the
transactions contemplated herein which are required (a) due to any applicable
law, rule, or regulation, or (b) in order to prevent a breach of, or a default
under, the terms of any agreement to which any of the Sellers, the Company, or a
Subsidiary is a party or is bound, shall have been obtained .

 

6.6 No Litigation Threatened: No action or proceeding shall have been instituted
or, to the knowledge of the Sellers, shall have been threatened before a court
or other governmental body or by any public authority to restrain or prohibit
the transactions contemplated herein. No governmental agency or body shall have
taken any other action or made any request of the Purchaser or the Sellers as a
result of which the Purchaser deems it inadvisable to proceed with the
transaction.

 

6.7 No Adverse Changes: No material adverse change in the financial condition or
business of the Company (and Subsidiaries) shall have occurred and the Company
(or Subsidiaries) shall not have suffered any material loss or damage to any of
its properties or assets, whether or not covered by insurance, which change,
loss or damage does or will materially affect or impair the ability of the
Company (and Subsidiaries) to conduct its business in the manner theretofore
conducted.

 

6.8 Additional Financial Statements. The Sellers shall deliver the Additional
Financial Statements.

 

6.9 Roll-up Transactions. The following transactions (the “Roll-up
Transactions”) shall have been completed:

 

(a) The Company shall have completed the acquisition of all of the issued and
outstanding ownership interests of Southland LLC;

 

(b) Southland LLC shall have completed the acquisition of substantially all of
the assets of Quality Care; and

 

- 14 -



--------------------------------------------------------------------------------

(c) The Company shall have acquired (i) ninety percent (90%) of the issued and
outstanding capital stock of Emergystat, and (ii) ninety percent (90%) of the
issued and outstanding capital stock of Emergystat of Sulligent).

 

6.11 Condition of the Acquired Entities. Upon completion of the Roll-up
Transactions, and as of the date of Closing:

 

(a) (i) Emergystat shall own all of the issued and outstanding ownership
interests in MedExpress of Mississippi, LLC (“MedExpress”), and (ii) Emergystat
of Sulligent shall own a majority of the issued and outstanding capital stock of
Extended Emergency Medical Services, Inc., an Alabama corporation (“EEMS”),
provided, however, in no event shall Emergystat of Sulligent’s ownership
interest in EEMS be less than its ownership interest as of the date of this
agreement.

 

(b) The Purchaser shall be satisfied, in Purchaser’s sole discretion, with the
financial, operating and legal conditions of each of Emergystat, Emergystat of
Sulligent, EEMS, and MedExpress.

 

(c) The Sellers shall (i) have certified that each of Emergystat, Emergystat of
Sulligent, EEMS, and MedExpress are Subsidiaries (as defined in Section 3.4
above, (ii) delivered updated schedules and financial statements with regard to
Emergystat, Emergystat of Sulligent, EEMS, and MedExpress, and (iii) delivered a
certificate pursuant to Section 6.3 above certifying the truthfulness of
representations and warranties in this Agreement (as supplemented by the
Schedules delivered pursuant to Section 6.11(c)(ii) above) with regard to
Emergystat, Emergystat of Sulligent, EEMS, and MedExpress.

 

ARTICLE 7

 

CONDITIONS TO CLOSING BY THE SELLERS

 

The obligation of the Sellers to consummate the transactions herein contemplated
shall be subject to the satisfaction of the Sellers on or prior to the Closing
of each of the following conditions, and if the Sellers shall not consummate
such transactions by reason of the failure of any of such conditions to be met
as herein provided, the Sellers shall have no liability to the Purchaser:

 

7.1 Truthfulness of Representations and Warranties: Each of the representations
and warranties of the Purchaser contained in this Agreement shall be true and
correct to the best knowledge of the Purchaser as of the Closing with the same
effect as though such representations and warranties had been made on and as of
such date. Each such representation and warranty shall survive the consummation
of the transactions contemplated by this Agreement and shall remain in full
force and effect thereafter.

 

7.2 Performance: Each of the agreements of the Purchaser to be performed or
complied with on or before the Closing pursuant to the terms hereof shall have
been duly performed and complied with.

 

- 15 -



--------------------------------------------------------------------------------

7.3 Satisfaction of Outstanding Liabilities of the Company. The Purchaser shall
cause the Company to satisfy the following outstanding liabilities on the
Closing Date:

 

(a) that certain liability owed to GE Health Care, Inc. in the amount of
$2,300,000; and

 

(b) that certain liability owed to Pacific Capital in the amount of $603,000.

 

7.4 Roll-up Transactions. The following transactions (the “Roll-up
Transactions”) shall have been completed:

 

(a) The Company shall have completed the acquisition of all of the issued and
outstanding ownership interests of Southland LLC;

 

(b) Southland LLC shall have completed the acquisition of substantially all of
the assets of Quality Care; and

 

(c) The Company shall have acquired (i) ninety percent (90%) of the issued and
outstanding capital stock of Emergystat, and (ii) ninety percent (90%) of the
issued and outstanding capital stock of Emergystat of Sulligent).

 

Notwithstanding anything to the contrary in Section 7.4 above, the Purchaser may
elect to satisfy the conditions set forth in this Section 7.4 by paying the
$2,300,000 liability owed to Health Care, Inc., and the $603,000 liability owed
to Pacific Capital.

 

ARTICLE 8

 

INDEMNIFICATION; REMEDIES

 

8.1 Survival: All representations, warranties, covenants and obligations in this
Agreement shall survive the Closing and the consummation of the Agreement. The
right to indemnification, reimbursement or other remedy based upon such
representations, warranties, covenants and obligations shall not be affected by
any investigation conducted with respect to, or any knowledge acquired (or
capable of being acquired) at any time, whether before or after the execution
and delivery of this Agreement or the Closing, with respect to the accuracy or
inaccuracy of or compliance with any such representation, warranty, covenant or
obligation. The waiver of any condition based upon the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification,
reimbursement or other remedy based upon such representations, warranties,
covenants and obligations.

 

8.2 By Sellers: From and after the Closing, Sellers, jointly and severally,
shall indemnify and hold harmless Purchaser from and against (a) any and all
damages, losses, obligations, deficiencies, liabilities, claims, encumbrances,
penalties, costs, and expenses, including reasonable attorneys’ fees
(collectively, the “Loss”), which Purchaser may suffer or incur, resulting from,
related to, or arising out of any misrepresentation, breach of warranty, or
non-fulfillment of any of the covenants or agreements of Sellers in this
Agreement or from any

 

- 16 -



--------------------------------------------------------------------------------

misrepresentation in or omission from any schedule to this Agreement,
certificate, financial statement, or from any other document furnished or to be
furnished to Purchaser hereunder, (b) any Loss based upon injuries to persons,
property or business arising out of events on or before the effective date of
the Closing whether known or unknown, currently asserted or arising hereafter,
and (c) any and all actions, suits, investigations, proceedings, demands,
assessments, audits, judgments and claims (including employment-related claims)
arising out of any of the foregoing; provided, however, that before Purchaser
may assert a claim for indemnity under this Article, Purchaser must give or
cause to be given written notice of such claim to Sellers as provided in Section
8.4.

 

Notwithstanding the foregoing, Sellers shall not be required to provide
indemnity under subsections (b) and (c) above as to any Loss, action, suit,
investigation, proceeding, demand, assessment, audit, judgment or claim that
arises out of:

 

(y) Any suit, claim or other liability disclosed on the Schedules attached to
this Agreement; or

 

(z) Any event occurring in the ordinary course of business. For purposes of this
Section, the phrase “ordinary course of business” shall mean claims against the
Company and its employees arising from its daily operations of providing
emergency and medical transportation (including failure to treat, failure to
properly treat, failure to respond, failure to transport). The phrase also
encompasses employment-related practices claims for workers’ comp benefits, on
the job injuries, wrongful discharge, wage and hour claims, and Title VII
claims. As a point of clarification, nothing in this subsection (z) shall
prevent the Purchaser from seeking indemnification under subsection (a) above
due to any misrepresentation, breach of warranty, or non-fulfillment of any of
the covenants or agreements, or from any misrepresentation in or omission from
any schedule, even if such claim arises from an event that occurred in the
ordinary course of business.

 

8.3 By Purchaser: From and after the Closing Date, Purchaser shall indemnify and
hold harmless Sellers from and against (a) any and all Loss which Sellers may
suffer or incur, resulting from, related to, or arising out of any
misrepresentation, breach of warranty, or non-fulfillment of any of the
covenants or agreements of Purchaser in this Agreement or from any
misrepresentation in or omission from any certificate or document furnished or
to be furnished to Sellers hereunder; and (b) any and all actions, suits,
investigations, proceedings, demands, assessments, audits, judgments and claims
(including employment-related claims) arising out of any of the foregoing;
provided, however, that before Sellers may assert a claim for indemnity under
this Article, Sellers must give or cause to be given written notice of such
claim to Purchaser as provided in Section 8.4.

 

8.4 Notice: Promptly after acquiring knowledge of any Loss or action, suit,
investigation, proceeding, demand, assessment, audit, judgment, or claim against
which Sellers have indemnified Purchaser or against which Purchaser has
indemnified Sellers, or as to which any party may be liable, Sellers or
Purchaser, as the case may be, shall give to the other party written notice
thereof. Each indemnifying party shall, at its own expense, promptly defend,

 

- 17 -



--------------------------------------------------------------------------------

contest or otherwise protect against any Loss or action, suit, investigation,
proceeding, demand, assessment, audit, judgment, or claim against which it or he
has indemnified an indemnified party, and each indemnified party shall receive
from the other party all necessary and reasonable cooperation in said defense
including, but not limited to, the services of employees of the other party who
are familiar with the transactions out of which any such Loss or action, suit,
investigation, proceeding, demand, assessment, audit, judgment, or claim may
have arisen. The indemnifying party shall have the right to control the defense
of any such proceeding unless relieved of its or his liability hereunder with
respect to such defense by the indemnified party. The indemnifying party shall
have the right, at its or his option, and, unless so relieved, to compromise or
defend, at its or his own expense by its or his own counsel, any such matter
involving the asserted liability of the indemnified party. In the event that the
indemnifying party shall undertake to compromise or defend any such asserted
liability, it or he shall promptly notify the indemnified party of its or his
intention to do so. In the event that an indemnifying party, after written
notice from an indemnified party, fails to take timely action to defend the
same, the indemnified party shall have the right to defend the same by counsel
of its or his own choosing, but at the cost and expense of the indemnifying
party.

 

8.5 Money Damages: If the Losses indemnified against pursuant to the provisions
of Sections 8.2 and 8.3 hereof can be compensated by the payment of money to the
other party, the indemnifying party shall, within thirty (30) days after receipt
of a written notice of a claim pursuant to Section 8.4 deliver to the other
party either: (i) the amount of such claim by check or by wire transfer to the
bank account of that party’s choosing, or (ii) a written notice stating that it
or he objects to the validity of such claim and setting forth in reasonable
detail the grounds on which it or he is contesting the validity of the claim.

 

8.6 Setoff: Notwithstanding anything contained herein to the contrary, and as a
non-exclusive alternative to the right of the Purchaser to indemnification
hereunder, and in addition to all other remedies provided by law, but subject to
the provisions hereof, the Purchaser has the absolute and unconditional right to
set off the amount of any Loss against unpaid installments, both of principal
and interest, as they become due under the Note referred to in Section 1.3
above. The setoff shall be accomplished by reducing the amount remaining to be
paid on the Note in the inverse order of installment maturity. For purposes of
calculating (and reducing) the interest due under the Note, any setoff reduction
in the principal amount of the Note shall be deemed made as of the date of the
Note’s execution. In addition to the right heretofore stated, the Purchaser
shall have a right of setoff with respect to any other funds at any time or from
time to time payable or deliverable by it to the Sellers or their
representatives, successors or assigns pursuant to this Agreement or any other
agreement, instrument or undertaking, and the right of setoff by reason of any
breach by the Sellers of this Agreement or any other agreement, instrument or
undertaking.

 

In the event that the Purchaser claims to be entitled to assert a right of
setoff hereunder, it shall so notify the Sellers not less than fifteen (15) days
prior to the due date of any Note payment against which such setoff is asserted.
Such notice shall set forth the nature and the amount of the Loss which is the
basis of the asserted setoff. If within ten (10) days of the giving of such
notice, the Sellers shall notify the Purchaser that they do not agree with the
amount or validity of the Loss, and if the amount and validity of the Loss has
not theretofore been determined by a final order of a court of competent
jurisdiction, then at the time the payment to

 

- 18 -



--------------------------------------------------------------------------------

the Sellers against which the right of setoff is asserted becomes due, the
Purchaser shall deposit the amount of the asserted setoff with an escrow agent.
Any such deposit by a Purchaser shall be deemed to constitute the fulfillment of
its obligation to make payment to the Sellers of the amount so deposited, and
conversely, any failure to make such deposit shall be deemed a default under the
Note.

 

ARTICLE 9

 

MISCELLANEOUS PROVISIONS

 

9.1 Notices: All notices or other communications required or permitted to be
given pursuant to this Agreement shall be in writing and shall be considered as
properly given or made if hand delivered, mailed from within the United States
by certified or registered mail, or sent by prepaid telegram to the applicable
address appearing in the preamble to this Agreement, or to such other address as
either party may have designated by like notice forwarded to the other party
hereto. All notices, except notices of change of address, shall be deemed given
when mailed or hand delivered and notices of change of address shall be deemed
given when received.

 

9.2 Binding Agreements; Non-Assignability: Each of the provisions and agreements
herein contained shall be binding upon and inure to the benefit of the personal
representatives, heirs, devisees, successors and assigns of the respective
parties hereto. Sellers may not assign any of their rights or delegate any of
their obligations hereunder without the prior written consent of Purchaser.
Purchaser may assign its rights or delegate its obligations hereunder to a
wholly owned subsidiary of Purchaser.

 

9.3 Entire Agreement: This Agreement, and the other documents referenced herein,
constitute the entire understanding of the parties hereto with respect to the
subject matter hereof, and no amendment, modification or alteration of the terms
hereof shall be binding unless the same be in writing, dated subsequent to the
date hereof and duly approved and executed by each party.

 

9.4 Severability: Every provision of this Agreement is intended to be severable.
If any term or provision hereof is illegal or invalid for any reason whatever,
such illegality or invalidity shall not affect the validity of the remainder of
this Agreement.

 

9.5 Headings: The headings of this Agreement are inserted for convenience and
identification only, and are in no way intended to describe, interpret, define
or limit the scope, extent or intent hereof.

 

9.6 Application of Tennessee Law; Venue: This Agreement, and the application or
interpretation thereof, shall be governed exclusively by its terms and by the
laws of the State of Tennessee. Venue for any legal action which may be brought
hereunder shall be deemed to lie in Sullivan County, Tennessee.

 

9.7 Counterparts: This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

- 19 -



--------------------------------------------------------------------------------

9.8 Legal Fees and Costs: If a legal action is initiated by any party to this
Agreement against another, arising out of or relating to the alleged performance
or non-performance of any right or obligation established hereunder, or any
dispute concerning the same, any and all fees, costs and expenses reasonably
incurred by each successful party or his or its legal counsel in investigating,
preparing for, prosecuting, defending against, or providing evidence, producing
documents or taking any other action in respect of such action shall be the
joint and several obligation of and shall be paid or reimbursed by the
unsuccessful party(ies).

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

SELLERS

      

PURCHASER

        

Bad Toys Holdings, Inc.

/s/ Glenn Crawford

--------------------------------------------------------------------------------

Glenn Crawford

      

/s/ Larry N. Lunan

--------------------------------------------------------------------------------

Larry N. Lunan, Chief Executive Officer

/s/ Joseph Donavan

--------------------------------------------------------------------------------

Joseph Donavan

        

/s/ Joseph Cerone

--------------------------------------------------------------------------------

Joseph Cerone

        

 

THE COMPANY

SOUTHLAND HEALTH SERVICES, INC.

By:

 

/s/ Glenn Crawford

--------------------------------------------------------------------------------

Its:

 

President

 

--------------------------------------------------------------------------------

 

- 20 -